Citation Nr: 1722556	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  10-11 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include as due to asbestos exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Lewis, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from June 1969 to November 1970. He is in receipt of the National Defense Service Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the benefit sought on appeal. A Notice of Disagreement (NOD) was received in October 2009. A Statement of the Case (SOC) was furnished in January 2010 and the Veteran filed his Substantive Appeal via a VA Form 9 in March 2010. Thus, the Veteran perfected a timely appeal of the issues. 

In his March 2010 VA Form 9, the Veteran requested a Board hearing before a Veterans Law Judge sitting at the RO. However, the Veteran did not appear at his scheduled December 2015 Board hearing. As he has not submitted any additional requests for another hearing, the hearing request is deemed withdrawn. See 38 C.F.R. § 20.704 (e) (2016).

This appeal was previously before the Board in May 2016.  At that time, the Board remanded for further development, specifically to provide the Veteran with a VA examination to determine the nature and etiology of any respiratory disorder.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, as well as the Veteran's Virtual VA paperless claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

In the May 2016 Remand, the Board found that a VA examination was warranted. Generally, VA must provide a VA examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision. See McLendon v. Nicholson, 20 Vet. App. 79 (2006). In this case, VA and private medical records indicated that the Veteran had a current diagnosis of sinusitis. The Veteran's service personnel records reflect that he was an aircraft pneudraulic repairman or hydro repairman. VA has created an "ASBESTOS MOS HANDOUT" which lists the probability of exposure for many military occupational specialties (MOS). M21-1, Part IV.ii.1.I.3.c. The Veteran's MOS during his Air Force service is consistent with the MOS classification of "Aviation Structural Mechanic (Hydraulics)," which is considered "probable" for asbestos exposure. Thus, the evidence establishes that the Veteran had probable asbestos exposure in service. In light of the Veteran's probable in-service asbestos exposure and his sinusitis diagnosis at the time, the Board found that a VA examination was warranted to assess the nature and etiology of the Veteran's respiratory disorder. See McLendon, 20 Vet. App. at 83; 38 C.F.R. § 3.159 (c)(4) (2016).

With respect to this claim, the RO submitted a request for a VA examination for the Veteran in September 2016. The record indicates that the examination request was submitted to the VA Medical Center in Houston, Texas. In January 2017 the RO received notification that the Veteran refused to schedule this examination and that therefore no examination was scheduled. The Board notes that while the Veteran has a responsibility to report for VA examinations that have been authorized and scheduled, the record shows that the Veteran's daughter canceled the appointment in February 2017 because the Veteran is in assisted living care and suffers from dementia. She indicated that she is unable to put the Veteran in a car for the two hour drive to Houston and that he would be unable to tolerate it. The RO has indicated that the Houston VAMC is the closest VA facility that conducts the requested Compensation and Pension examination. 

In this regard, the record reflects that the Veteran is 67 years old. The Veteran suffers from the following service-connected conditions: coronary artery disease associated with hypertension, severe allergic urticaria with angioneurotic edema, and hypertension. As noted above, the Veteran's daughter has also indicated that he suffers from dementia. Inasmuch as the information of record indicates that the Veteran's age and illnesses are factors affecting his ability to travel the long distance (two hours) to the VA Medical Center in Houston, the Board determines that good cause has been shown, and that another attempt to schedule the Veteran for the subject examination is in order. 38 C.F.R. § 3.655(a) (2016).

Consequently, as the Veteran is unable to travel to the VA Medical Center in Houston, because of his illnesses and age, VA's duty to assist such a veteran extends, if necessary, to either sending him a Disability Benefits Questionnaire (DBQ) to be filled out by a private physician or having him examined by a fee-based physician, at a location geographically assessable to where the Veteran lives. See, e.g., Bolton v. Brown, 8 Vet. App. 185, 191 (1995); See, generally Meakin v. West, 11 Vet. App. 183, 186-87 (1998) (explaining that "geographical inaccessibility" is a criterion for the purpose of determining fee basis eligibility). In the present case, the record discloses that the Veteran previously received treatment at the Houston VAMC through at least May 2015. The record is unclear as to where the Veteran has been receiving his treatment since that time. While the RO has indicated that the Houston VAMC is the closest facility to the Veteran which offers the requested examination, it does not appear that attempts were made to afford the Veteran the opportunity to submit a DBQ given his inability to travel. Thus, in light of the Veteran's impaired health and inability to travel to the VA Medical Center in Houston for the requested examination regarding the claim on appeal, the RO should undertake reasonable efforts to send the Veteran a DBQ to be completed by a private physician, or, if appropriate, to schedule the Veteran for an examination by a fee-based physician.

To ensure that the VA satisfies its duty to assist the Veteran in developing the facts necessary to substantiate his claim, and to ensure full compliance with due process requirements, the case is REMANDED for the following action:

1. The RO should document in the claims folder all efforts expended to provide the Veteran with medical examinations for his service connection claim, including attempts to schedule the requested examination at a VA medical facility accessible to the Veteran and in the alternative to provide the Veteran with a Disability Benefits Questionnaire to be completed by his private physician if he has one; and, if appropriate, undertake reasonable efforts to secure a fee-based physician to conduct the requested examination at a facility in close location to where the Veteran lives.

2. If possible within the context of paragraph number one, the Veteran should be afforded VA examinations as indicated below. The claims folder (and a copy of this REMAND) should be provided to the examiners who are designated to examine the Veteran. All clinical findings should be reported in detail. The rationale for all opinions expressed should be explained. 

a. An examination to determine the nature, extent, and etiology of any respiratory disorder. The examiner should opine as to whether it is at least as likely as not (i.e. a 50 percent probability or more) that any diagnosed respiratory disorder began in service, is caused by service, or is otherwise related to service, to include in-service asbestos exposure.

The examiner should note that the Veteran's report of in-service exposure to asbestos has been found to be probable. In rendering the requested opinion, the examiner should expressly address whether the onset and course of any diagnosed respiratory disorder is consistent with a history of asbestos exposure during service, taking into consideration the Veteran's entire pre- and post-service occupational history. 

The term "at least as likely as not" does not mean "within the realm of medical possibility." Rather, it means the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

3. After completing any other development necessary, readjudicate the claims. If any benefits sought on appeal remain denied, provide a supplemental statement of the case to the Veteran and his representative, and an appropriate period in which to respond. Then, if warranted, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




